Citation Nr: 1639807	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1987; he had additional service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2013, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The case was previously before the Board in February and November 2014, when it was remanded for medial opinions.  That development will be further discussed below. 


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service aboard Navy ships during active duty.  

2.  The Veteran has a current hearing loss disability which cannot be reasonably disassociated from the Veteran's military noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, if there is continuity of symptomatology since service for a disease listed in 3.309 as chronic, then service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b) (2015).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's primary assertion is that he had noise exposure during his period of active duty in the Navy from January 1983 to August 1987 and this is the cause of a current hearing loss disability.  Prior to his active duty in the Navy, the Veteran served in the Army National Guard.  

The evidence of record indicates that during active duty in the Navy the Veteran served aboard two ships.  He has testified that his duties as an electronic technician combined with the general level of noise aboard an operating Navy ship resulted in noise exposure.  His testimony is credible and consistent with the nature of his service.  Accordingly, the Board accepts that the Veteran was subjected to noise exposure during service.  

In March 2010 and May 2014 VA audiology Compensation and Pension examinations of the Veteran were conducted.  Without transcribing, the Board notes that the pure tone thresholds obtained at these examinations clearly establish that the Veteran has a current hearing loss disability under the requirements of 38 C.F.R. § 3.385.  

The evidence establishes that the Veteran had noise exposure during active service and he has a current hearing loss disability.  The key question at issue in the present case is one of nexus; did the noise exposure during active service cause the current hearing loss disability.  

In April 1978, examination of the Veteran was conducted upon his enlistment into the National Guard.  While audiometer testing was not conducted, the Veteran's hearing was noted to be normal on whispered voice testing.  

In August 1978 examination of the Veteran was conducted upon his separation from his initial period of National Guard Training.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
20
LEFT
15
10
15
/
30

Review of the rest of the service treatment records related to the Veteran's period of National Guard service does not reveal any other evidence related to the Veteran's hearing.  

In June 1982, entrance examination of the Veteran was conducted prior to his enlistment on active duty in the Navy.  Clinical evaluation of his ears was normal with no abnormalities noted by the examining physician.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
30
30
LEFT
0
5
5
25
20

The March 2010 VA examination report indicates that the audiometric findings on the Veteran's Navy enlistment examination suggested a mild high frequency hearing loss for both ears.  However, the findings on the National Guard and Navy enlistment examination reports did not reflect any hearing loss disability under the criteria of 38 C.F.R. § 3.385.  Because the evidence does not show that the Veteran hearing met VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, he is entitled to the presumption of soundness under 38 U.S.C. § 1111 (West 2014).  Essentially, for a hearing loss disability to have pre-existed service a level of hearing impairment must meet the criteria to be considered a "disability" under 38 C.F.R. § 3.385.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the Veteran's claim must be addressed on the basis of direct service connection.  

In September 1984, a reference audiogram for the hearing conservation program was conducted; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
40
LEFT
10
10
10
30
30




In February 1986 another hearing conservation program audiogram was conducted; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
05
0
5
LEFT
10
10
05
05
10

The Veteran's separation examination report does not contain any findings related to the Veteran's hearing.  

Again, the March 2010 VA audiology examination reveals that the Veteran had a current hearing loss disability under 38 C.F.R. § 3.385.  The examiner indicated that without the findings of a separation audiogram, he could not render an opinion about whether current hearing loss had its onset in service or is otherwise the result of a disease or injury in service without resorting to mere speculation.  

The Board has remanded the case twice in an effort to obtain an adequate medical opinion.  

In May 2014 another VA examination of the Veteran was conducted and the audiometer test results again confirmed the presence of a current hearing loss disability under 38 C.F.R. § 3.385.  The examiner concurred with the previous opinion that there one could not opine regarding the claim for service connection for hearing loss without resorting to mere speculation.  

In May 2015 another VA opinion was provided, this one focused on aggravation of a pre-existing hearing loss while the Veteran was in military service.  However as noted above, because the evidence does not show that the Veteran hearing loss met VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, he is entitled to the presumption of soundness under 38 U.S.C. § 1111 and did not have a pre-existing hearing loss disability to require the issue of aggravation to be addressed.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  

The Veteran has a current hearing loss disability.  He did not have a pre-existing hearing loss disability upon entry to active duty.  The September 1984 service audiogram shows that he had a hearing loss disability in the right ear under 38 C.F.R. § 3.385, and that he had a hearing threshold shift in his left ear.  While the 1986 service audiogram indicates an "improvement" in hearing, this improvement is not adequately explained by the medical evidence of record.  The Veteran did have noise exposure during his active service aboard Navy ships.  His testimony as to this noise exposure and his decrease in hearing from that exposure to the present is credible.  According the Veteran the benefit-of the doubt, the Board finds that service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


